     Case: 1:14-cr-00353-DCN Doc #: 232 Filed: 09/24/19 1 of 2. PageID #: 1272



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:14CR353
                                                    )
                 Plaintiff,                         )   JUDGE DONAD C. NUGENT
                                                    )
         v.                                         )
                                                    )
 WILLIAM S. JACKSON,                                )   MOTION TO CONTINUE
                                                    )
                 Defendant.                         )


        Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brad J. Beeson, Assistant United States Attorney hereby

moves this Honorable Court for an order to continue the Supervised Release Violation Hearing

scheduled for October 9, 2019 at 10:00 a.m.

        Counsel for the Government is unavailable the week of October 7, 2019 attending

mandatory training. In order to attend this mandatory training, the Government respectfully

requests this Honorable Court for a continuance. This motion is not made for the purpose of

delay, but in the interests of justice.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Brad J. Beeson
                                                         AUSA (IL 6236690)
                                                         Assistant U.S. Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, Ohio 44113-1852
                                                         (216) 622-3850
                                                         (216) 522-2403 (facsimile)
                                                         brad.beeson@usdoj.gov
    Case: 1:14-cr-00353-DCN Doc #: 232 Filed: 09/24/19 2 of 2. PageID #: 1273



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of September 2019 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Brad J. Beeson
                                                      Brad J. Beeson
                                                      Assistant U.S. Attorney




                                                 2
